DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the synthetic trajectory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailor (8371229) and Borinato (7104873).  Sailor discloses a self-propelled model railroad car (10) for cleaning and polishing (column 5 lines 3-8) rail surfaces (20) of a model railroad (abstract, Fig. 1) having a motor (24) with a motor shaft (84) disposed orthogonal to a plane that includes the rail surfaces and a circular disc attachment member (26) attached to the motor shaft having a bottom cleaning surface configured to hold a polishing film (28) that is configured to contact and clean the rail surfaces (Fig. 3).  The motor is configured to be retained on the railroad car such that the motor penetrates a floor plate (32) of the railroad car and is held in a manner that enables the motor to move up and down relative to the floor plate with springs that limit the force applied by the attachment member when in contact with the rails (column 3 line 62 – column 5 line 14).  Sailor discloses the basic inventive concept with the exception of the railroad car defining an eccentric mechanism by including an eccentric member with the motor and motor shaft and including a holding member that enables the attachment member to be freely rotatable about the eccentric member and configuring the railroad car to not bear any weight from the attachment member, holding member, and eccentric mechanism when the polishing film contacts the surface of the rails.  Borinato discloses a motorized polishing device (column 1 lines 12-16, Fig. 1) having an eccentric mechanism in the form of a motor (5), a motor shaft (11) and an eccentric member (18b) coupled to the motor shaft and configured as a circular member with a hole disposed eccentric to a center point of the circular member shape (Figs. 1-3) for engaging a holding member in the form of a bearing (19) that is retained in a hole (23a) of an attachment member (22) so as to permit the attachment member to be freely rotatable about the eccentric member to create an eccentric vibratory motion (Fig. 1, column 7 lines 46-65).  Since both Sailor and Borinato relate to polishing devices, it would have been obvious to one of ordinary skill in the art to modify and configure the motor, motor shaft and attachment member of Sailor to include an eccentric member and a holding member as taught by Borinato for the predictable result of configuring the attachment member to move in a manner that provides a polishing effect without transmitting too much vibration to the device to which it is connected.  In regard to the limitation of the railroad car configured so as not to bear any weight from the attachment member, holding member and eccentric mechanism when the film contacts the surfaces of the rails, the examiner notes that it has been held that omitting an element and its function would be obvious when the function is not required and as such it would have been obvious to one of ordinary skill in the art to omit the springs of Sailor for the predictable result of not having the force applied by the mechanisms modified which would further cause the railroad car to not bear the weight of the mechanisms.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The combination creates a device in which the weight of the attachment member, holding member and eccentric mechanism will not be held by the railroad car and allow the polishing film to be applied evenly to the rail surfaces.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sailor and Borinato as applied above and further in view of Ohno (2003/0101658).  Sailor and Borinato discloses the basic inventive concept with the exception of the polishing film having a grain size of one micron or less.   Ohno discloses a polishing film useable for polishing metal objects that can be configured to have silica with a grain size less than a micron (paragraphs 1, 10 & 20).  Since the references all relate to polishing, it would have been obvious to one of ordinary skill in the art to use a film as taught by Ohno with the device of Sailor and Stout for the predictable result of using a known material to polish a surface.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ability to deal with rolling/tilting movements and the specific manner in which the motor is attached to the car) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that polishing mechanisms not used in model railways is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, polishing devices would fall under the same field of endeavor regardless of the particular surface being polished.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711